Exhibit 10.1

Appendix A
2nd Release




CA, Inc., on behalf of its officers, directors, shareholders, employees, agents,
representatives, parents, subsidiaries, affiliates, divisions, successors and
assigns (hereinafter collectively referred to as the "Company") and "I" George
Fischer agree as follows:


1.
On or about February 12, 2014, I signed a Separation Agreement and General
Claims Release (“Agreement”) presented to me by the Company;

2.
Paragraph 4 of the Agreement requires me to sign a 2nd Release as a condition of
receiving the Additional Payment described in Paragraph 4 of the Agreement;

3.
To date, I have received all of the benefits that have come due as outlined in
Paragraph 3 of the Agreement;

4.
In consideration for the Additional Payment described in Paragraph 4 of the
Agreement, I hereby waive any rights I may have to benefits under the CA, Inc.
Severance Plan. I shall not be entitled to any other severance amounts or
benefits from the Company following the effective date of the 2nd Release.

5.
By signing this 2nd Release, I reaffirm each and every provision of the
Agreement (which is incorporated herein by reference) as of today’s date and
specifically acknowledge that I am waiving any and all claims of any nature or
kind that I may have against the Company (whether known or unknown to me) that
accrued or could have accrued between the time that I signed the Agreement and
the time I sign this 2nd Release.



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW



--------------------------------------------------------------------------------



IN WITNESS WHEREFORE, the Company has caused this instrument to be executed in
its corporate name, by an individual with full authorization to act on its
behalf. Further, I
sign my name and enter this Agreement on behalf of myself, my legal
representatives, executors, heirs and assigns.


EMPLOYEE


BY: /s/ George Fischer
EMPLOYEE SIGNATURE




George Fischer                            July 1, 2014
EMPLOYEE NAME - PRINTED                     DATE




Sworn and subscribed before me this the 1 day of July, 2014.




By: /s/ Nora L. McGarvey        [NOTARIAL SEAL]
Notary Public
_______________________________________________________________________


CA, INC.




BY: /s/ Guy Di Lella




DATE: 7-1-2014



